           Case 2:18-cv-03998-TJS Document 44 Filed 07/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CALVIN B. LYNCH                              :      CIVIL ACTION
                                             :
      v.                                     :
                                             :
SUPERINTENDENT GARMAN and                    :
PA STATE ATTORNEY GENERAL                    :      NO. 18-3998

                                         ORDER

      NOW, this 14th day of July, 2020, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Document No.

1), the response to the Petition for Writ of Habeas Corpus, the Report and

Recommendation filed by United States Magistrate Judge Elizabeth T. Hey (Document

No. 37), and the petitioner’s objections to the Report and Recommendation, and after a

thorough and independent review of the record, it is ORDERED that:

      1.      The petitioner’s objections are OVERRULED;

      2.      The Report and Recommendation of Magistrate Judge Elizabeth T. Hey is

APPROVED and ADOPTED;

      3.      The Petition for Writ of Habeas Corpus is DISMISSED; and,

      4.      There is no probable cause to issue a certificate of appealability.



                                                 /s/ TIMOTHY J. SAVAGE J.
